Name: Commission Regulation (EC) NoÃ 246/2006 of 10 February 2006 amending for the 63rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety;  free movement of capital;  civil law
 Date Published: nan

 11.2.2006 EN Official Journal of the European Union L 40/13 COMMISSION REGULATION (EC) No 246/2006 of 10 February 2006 amending for the 63rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 7 February 2006, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 142/2006 (OJ L 23, 27.1.2006, p. 55). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Legal persons, groups and entities: (1) Meadowbrook Investments Limited. Address: 44 Upper Belgrave Road, Clifton, Bristol, BS8 2XN, United Kingdom. Other information: Registration number: 05059698. (2) Ozlam Properties Limited. Address: 88 Smithdown Road, Liverpool L7 4JQ, United Kingdom. Other information: Registration number: 05258730. (3) Sanabel Relief Agency Limited (alias (a) Sanabel Relief Agency (b) Sanabel Lil-Igatha (c) SRA (d) Sara (e) Al-Rahama Relief Foundation Limited). Address: (a) 63 South Rd, Sparkbrook, Birmingham B 111 EX, United Kingdom (b) 1011 Stockport Rd, Levenshulme, Manchester M9 2TB, United Kingdom (c) P.O. Box 50, Manchester M19 25P, United Kingdom (d) 98 Gresham Road, Middlesbrough, United Kingdom (e) 54 Anson Road, London NW2 6AD, United Kingdom. Other information: (a) website: http://www.sanabel.org.uk, (b) e-mail: info@sanabel.org.uk, (c) charity number: 1083469, (d) registration number: 3713110. (4) Sara Properties Limited (alias Sara Properties). Address: (a) 104 Smithdown Road, Liverpool, Merseyside L7 4JQ, United Kingdom (b) 2a Hartington Road, Liverpool L8 OSG, United Kingdom. Other information: (a) website: http://www.saraproperties.co.uk, (b) registration number: 4636613. The following entries shall be added under the heading Natural persons: (5) Ghuma Abdrabbah (alias (a) Ghunia Abdurabba, (b) Ghoma Abdrabba, (c) Abdrabbah, (d) Abu Jamil). Address: Birmingham, United Kingdom. Date of birth: 2.9.1957. Place of birth: Benghazi, Libya. Nationality: British. (6) Abd Al-Rahman Al-Faqih (alias (a) Mohammed Albashir, (b) Muhammad Al-Bashir, (c) Bashir Mohammed Ibrahim Al-Faqi, (d) Al-Basher Mohammed, (e) Abu Mohammed, (f) Mohammed Ismail, (g) Abu Abd Al Rahman, (h) Abd Al Rahman Al-Khatab, (i) Mustafa, (j) Mahmud, (k) Abu Khalid). Address: Birmingham, United Kingdom. Date of birth: 15.12.1959. Place of birth: Libya. (7) Mohammed Benhammedi (alias (a) Mohamed Hannadi (b) Mohamed Ben Hammedi (c) Muhammad Muhammad Bin Hammidi (d) Ben Hammedi (e) Panhammedi (f) Abu Hajir (g) Abu Hajir Al Libi (h) Abu Al Qassam). Address: Midlands, United Kingdom. Date of birth: 22.9.1966. Place of birth: Libya. Nationality: British. (8) Abdulbaqi Mohammed Khaled (alias (a) Abul Baki Mohammed Khaled (b) Abd Al-Baki Mohammed (c) Abul Baki Khaled (d) Abu Khawla). Address: Birmingham, United Kingdom. Date of birth: 18.8.1957. Place of birth: Tripoli, Libya. Nationality: British. (9) Tahir Nasuf (alias (a) Tahir Mustafa Nasuf (b) Tahar Nasoof (c) Taher Nasuf (d) Al-Qaqa (e) Abu Salima El Libi (f) Abu Rida). Address: Manchester, United Kingdom. Date of birth: (a) 4.11.1961, (b) 11.4.1961. Place of birth: Tripoli, Libya.